                                   1

                                   2

                                   3                                   UNITED STATES DISTRICT COURT

                                   4                               NORTHERN DISTRICT OF CALIFORNIA

                                   5                                           SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                              Case No. 16-cv-03260-BLF
                                   8                      Plaintiff,
                                                                                              ORDER GRANTING THE PARTIES’
                                   9                v.                                        REQUEST TO SEAL PORTIONS OF
                                                                                              THE COURT’S ORDER ON
                                  10     ALPHABET INC., et al.,                               DEFENDANTS’ MOTION FOR
                                                                                              SUMMARY JUDGMENT
                                  11                      Defendants.
                                                                                              [Re: ECF 537]
                                  12
Northern District of California
 United States District Court




                                  13             On May 9, 2019, the Court issued its Order on Defendants’ Motion for Summary
                                  14   Judgment (ECF 524) provisionally under seal because it contains information that the Court
                                  15   previously allowed to be filed under seal due to its highly confidential and business-sensitive
                                  16   nature. See ECF 525. The Court directed the parties to submit proposed redactions to the order.
                                  17   See id.
                                  18             Now before the Court is the parties’ request to seal portions of the Court’s Order on
                                  19   Defendants’ Motion for Summary Judgment. ECF 537. For the reasons that follow, the motion is
                                  20   GRANTED.
                                  21     I.      LEGAL STANDARD
                                  22             “Historically, courts have recognized a ‘general right to inspect and copy public records
                                  23   and documents, including judicial records and documents.’” Kamakana v. City & Cty. Of
                                  24   Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435
                                  25   U.S. 589, 597 & n. 7 (1978)). Accordingly, when considering a sealing request, “a ‘strong
                                  26   presumption in favor of access’ is the starting point.” Id. (quoting Foltz v. State Farm Mut. Auto.
                                  27   Ins. Co., 331 F.3d 1122, 1135 (9th Cir. 2003)). Parties seeking to seal judicial records relating to
                                  28   motions that are “more than tangentially related to the underlying cause of action” bear the burden
                                   1   of overcoming the presumption with “compelling reasons” that outweigh the general history of

                                   2   access and the public policies favoring disclosure. Ctr. for Auto Safety v. Chrysler Grp., 809 F.3d

                                   3   1092, 1099 (9th Cir. 2016); Kamakana, 447 F.3d at 1178–79.

                                   4          Parties moving to seal documents must also comply with the procedures established by

                                   5   Civ. L.R. 79-5. Pursuant to Civ. L.R. 79-5(b), a sealing order is appropriate only upon a request

                                   6   that establishes the document is “sealable,” or “privileged or protectable as a trade secret or

                                   7   otherwise entitled to protection under the law.” “The request must be narrowly tailored to seek

                                   8   sealing only of sealable material, and must conform with Civil L.R. 79-5(d).” Civ. L.R. 79-5(b).

                                   9   In part, Civ. L.R. 79-5(d) requires the submitting party to attach a “proposed order that is narrowly

                                  10   tailored to seal only the sealable material” which “lists in table format each document or portion

                                  11   thereof that is sought to be sealed,” Civ. L.R. 79-5(d)(1)(b), and an “unredacted version of the

                                  12   document” that indicates “by highlighting or other clear method, the portions of the document that
Northern District of California
 United States District Court




                                  13   have been omitted from the redacted version.” Civ. L.R. 79-5(d)(1)(d). “Within 4 days of the

                                  14   filing of the Administrative Motion to File Under Seal, the Designating Party must file a

                                  15   declaration as required by subsection 79-5(d)(1)(A) establishing that all of the designated material

                                  16   is sealable.” Civ. L.R. 79-5(e)(1).

                                  17    II.   DISCUSSION
                                  18          The Court has reviewed the parties’ sealing motion and the declarations of the designating

                                  19   parties submitted in support thereof. The Court finds that the parties have articulated compelling

                                  20   reasons to seal certain portions of the Court’s Order on Defendants’ Motion for Summary

                                  21   Judgment. The proposed redactions are generally narrowly tailored. The Court’s rulings on the

                                  22   sealing requests are set forth in the table below.

                                  23     ECF      Document to be Sealed:                Result                        Reasoning
                                         No.
                                  24     537-6    Order Granting in Part      GRANTED as to Space         Contains Space Data’s
                                  25              and Denying in Part and     Data’s request:             proprietary and confidential
                                                  Deferring in Part           blue and green              information, including purported
                                  26              Defendants’ Motion for      highlighted portions at     trade secrets. Hosie Decl. ¶ 7,
                                                  Summary Judgment            17:2-6; 17:8; 17:22;        ECF 537-1. Public disclosure
                                  27              (ECF No. 524)               17:24; 19:4-5; and 20:3.    would expose Space Data to
                                                                                                          competitive harm. Id. ¶ 8.
                                  28
                                                                                            2
                                   1     ECF      Document to be Sealed:                Result                         Reasoning
                                         No.
                                   2

                                   3                                          GRANTED as to                 Contains confidential
                                                                              Google’s request:             information about Google’s
                                   4                                          yellow and green              business development, practices,
                                                                              highlighted portions of the   and strategy, including how
                                   5                                          document at 4:25-5:2;         Google evaluates strategic
                                                                              5:4-5; 6:1-4; 6:25; 16:6-7;   partner relationships. Bruns
                                   6                                          16:9-10; 16:13; 16:23-25;     Decl. ¶¶ 8–13, ECF 537-2.
                                   7                                          17:10-11; 17:14; 17:21-       Public disclosure would expose
                                                                              22; 17:24; 19:4-5; and        Google to competitive harm. Id.
                                   8                                          20:3.
                                                                                                            The Court notes Space Data’s
                                   9                                                                        objection to Google’s request to
                                                                                                            seal the portion at 16:6-7, see
                                  10
                                                                                                            Motion at 1, ECF 537, but does
                                  11                                                                        not find that the specifics of the
                                                                                                            requested portion were
                                  12                                                                        previously publicly revealed in
Northern District of California
 United States District Court




                                                                                                            the documents cited by Space
                                  13                                                                        Data.
                                  14

                                  15   III.   CONCLUSION

                                  16          For the foregoing reasons, the Court hereby GRANTS the parties’ joint request at

                                  17   ECF 537. The parties are directed to file the redacted version of the Court’s Order on Defendant’s

                                  18   Motion for Summary Judgment, consistent with this ruling, as a separate and stand-alone docket

                                  19   entry no earlier than 4 days, and no later than 10 days, from the date of this order.

                                  20

                                  21          IT IS SO ORDERED.

                                  22   Dated: June 6, 2019

                                  23                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  24                                                    United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                         3
